DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
This office action is responsive to the amendment filed on 10/26/2020. As directed by the amendment: claims 1 and 5 have been amended and claims 19 and 20 have been added. Thus, claims 1-20 are presently pending in this application with claims 13-18 withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/26/2020, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Applicant argues that Gleiman does not have a middle portion free of microbeads. The Office respectfully disagrees. Gleiman (see fig. 2) has a middle portion in-between two rows of microbeads that is free from any microbeads (i.e. therapeutic agent).	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the therapeutic agent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The only mention in claim 1 of “therapeutic agent” is “the substrate remains free of any therapeutic agent” which is not a positive recitation of “therapeutic agent”. For examination purposes, claim 1 will be interpreted as “a therapeutic coating layer comprising a therapeutic agent”. Appropriate correction is required.
Claim 3 recites the limitation "the therapeutic agent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The only mention in claim 1 of “therapeutic agent” is “the substrate remains free of any therapeutic agent” which is not a positive recitation of “therapeutic agent”. For examination purposes, claim 1 will be interpreted as “a therapeutic coating layer comprising a therapeutic agent”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleiman (US 2012/0187179 A1).
Regarding claim 1 Gleiman discloses (fig. 2-5) a medical device comprising: 
a substrate 24 including a generally rectangular body portion having a top surface (see fig. 2 and ¶0038), a distal end (end with 24a; see fig. 2) and a proximal end (end opposite 24a; see fig. 2), the top surface having opposing lateral sides that run along the top surface of the rectangular body portion from the distal end to the proximal end of the rectangular body portion (see annotated fig. 2 below); and 
a therapeutic coating (see ¶0058) layer (agents in microbeads 40; see ¶0054) on at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate 24 (see annotated fig. 2 below), such that the middle portion of the top surface of the rectangular body portion of the substrate 24 remains free of any therapeutic agent (see annotated fig. 2 below, the agent is only in the microbeads 40).


    PNG
    media_image1.png
    701
    862
    media_image1.png
    Greyscale

Regarding claim 2 Gleiman further discloses (fig. 2-5) the therapeutic agent (Gleiman discloses that the microbeads can include a bioactive agent, see ¶0078) is selected from peptides, polypeptides, proteins, muteins, immunoglobulins, antibodies, cytokines, blood clotting factors, hemopoietic factors, interleukins (1 through 6), interferons, erythropoietin, nucleases, tumor necrosis factor, colony stimulating factors, insulin, anti-tumor agents and tumor suppressors, blood proteins, gonadotropins, hormones and hormone analogs, vaccines, somatostatin, antigens, blood coagulation factors, growth factors, protein inhibitors, protein antagonists, protein agonists, nucleic acids, antisense molecules, DNA, RNA, RNAi, 
Regarding claims 3-4 Gleiman further discloses (fig. 2-5) the therapeutic agent is a chemotherapy drug, the chemotherapy drug selected from interferon alfa (see ¶0081).
Regarding claims 11 Gleiman further discloses (fig. 2-5) the medical device is a surgical buttress (see ¶0038 and 0054).
Regarding claims 12 Gleiman discloses (fig. 2-5) a method for treating tissue comprising applying the medical device of claim 1 (see claim 1 above) to tissue (see ¶0061).
Regarding claim 20, Gleiman further discloses (fig. 2-5) the medical device is applied to the tissue by a surgical stapler (see ¶0038).
Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freyman et al. (US 2004/0010306 A1).
Regarding claim 1, Freyman discloses (fig. 4) a medical device comprising: 
a substrate 10 (see ¶0009) including a generally rectangular body portion (see fig. 4, the substrate can be seen to be close to a rectangular shape) having a top surface (see fig. 4), a distal end and a proximal end (see annotated fig. 4 below), the top surface having opposing lateral sides and a middle portion between the opposing lateral sides from the distal end to the proximal end of the rectangular body portion (see annotated fig. 4 below); and 
a therapeutic coating layer “B” on at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate 10 (see annotated fig. 4 below and ¶0065), such that the middle portion of the top surface of the rectangular body portion of the substrate remains free of any therapeutic agent (the middle section does not have any of the biologically active material therefore it remains free of any therapeutic agent; see ¶0065).

    PNG
    media_image2.png
    624
    899
    media_image2.png
    Greyscale

Regarding claim 2, Freyman further discloses (fig. 4) wherein the therapeutic agent (see ¶0029) is selected from amino acids (see ¶0056), peptides (¶0039), proteins (¶0039), antibodies (¶0048), cytokines (¶0039), tumor necrosis factor (¶0039), colony stimulating factors (¶0029), hormones (¶0039), growth factors (¶0035), bone morphogenic proteins (¶0038), DNA (¶0030), RNA (¶0030), cells (¶0029), viruses (¶0038).
Regarding claims 3-4, Freyman further discloses (fig. 4) the therapeutic agent is a chemotherapy drug, the chemotherapy drug is selected from paclitaxel, actinomycin, methotrexate, fluorouracil, cisplatin, vinblastine, vincristine (see ¶0046).
Regarding claim 11, Freyman further discloses (fig. 4) the medical device is a surgical buttress (see ¶0009 and 0026, the medical device provides support therefore it is a buttress).
Regarding claim 12, Freyman discloses (fig. 4) a method for treating tissue comprising applying the medical device of claim 1 (see claim 1 above) to tissue (see claim 14).
Regarding claim 19, Freyman further discloses (fig. 4) the therapeutic coating layer “B” is continuous (see annotated fig. 4 below claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Carter et al. (US 2013/0153638 A1).
Regarding claims 5-10, Gleiman discloses the claimed invention substantially as claimed, as set forth above for claim 1. Gleiman is silent regarding an excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight poly(ethylene glycol) or any combination thereof; the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof; the salt includes sodium chloride; the acid includes oleic acid, citric acid, ascorbic acid, or combinations thereof; the stabilizer includes butylated hydroxytoluene; the polyhydric alcohol includes D- sorbitol, mannitol, or combinations thereof.
However Carter, in the same filed of endeavor, teaches of a surgical buttress comprising an excipient including a salt (see ¶0071); the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required); the salt 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gleiman to include an excipient that is a salt that is sodium chloride as taught by Carter, for the purpose of being able to have a stiffer region to facilitate the placement of the buttress on the apparatus, or the placement of the buttress on tissue, or both (see ¶0007).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freyman in view of Carter et al. (US 2013/0153638 A1).
Regarding claims 5-10, Freyman discloses the claimed invention substantially as claimed, as set forth above for claim 1. Freyman is silent regarding an excipient including a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight poly(ethylene glycol) or any combination thereof; the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof; the salt includes sodium chloride; the acid includes oleic acid, citric acid, ascorbic acid, or combinations thereof; the stabilizer includes butylated hydroxytoluene; the polyhydric alcohol includes D- sorbitol, mannitol, or combinations thereof.
However Carter, in the same filed of endeavor, teaches of a surgical buttress comprising an excipient including a salt (see ¶0071); the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof (the prior art 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Freyman to include an excipient that is a salt that is sodium chloride as taught by Carter, for the purpose of being able to have a stiffer region to facilitate the placement of the substrate on tissue (see ¶0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771